Exhibit 10.3 Securities Purchase Agreement. SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of February 6, 2008, by and among Hyperdynamics Corporation, a Delaware corporation (the “Company”), and the Buyers listed on Schedule I attached hereto(individually, a “Buyer” or collectively “Buyers”). WITNESSETH WHEREAS, the Company and the Buyer(s) are executing and delivering this Agreement in reliance upon an exemption from securities registration pursuant to Section 4(2) and/or Rule144A as promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as amended (the “Securities Act”); WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to the Buyer(s), as provided herein, and the Buyer(s) shall purchase (i) up to Three Million Dollars ($3,000,000) of secured notes in the form attached hereto as “Exhibit A” (the “Notes”), which shall, in certain instances, be convertible into shares of the Company’s common stock, par value $0.001 per share (the “Common Stock”) (if converted, the “Conversion Shares”) of which Nine Hundred Ten Thousand Five Hundred and Twenty Six Dollars ($910,526) shall be funded on the date hereof (the “First Closing”), One
